DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim limitation;
“the ring member has a stopper part” of claim 11 – as seen in the figures, the stopper part (item 135) is neither a part of the ring member (item 47), nor is the stopper part in physical contact with the ring member at any point (as a point of fact, the front shaft, 31, and the flange, 34, stands between these two parts in all instances) .  Further discussion can be found in the 112A and 112B rejections below.

 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 and all subsequent dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 11, the claim limitation “the ring member has a stopper part” does not appear in the specifications nor the drawings, and therefore represents a written description violation.  As can be seen in the following illustration (Examiner Illustration A), the stopper part, listed in the disclosure as item 135, is not part of the ring member, item 47, and therefore the ring member does not “have” a stopper part (note - there are several embodiments in this applications that contain minor changes, including the ring member having a different item number, either 47, 67, 87 as stated in paragraph [0104] – this minor difference does not affect the issue at hand concerning the stopper part).  Furthermore, in support of the Examiner’s analysis, it can be seen in Figures 3-7, the flange, item 34, and the front shaft, item 31, occurs between the stopper part 135 and the ring member item 47.  The Examiner recommends either removing this claim limitation or altering the limitation so as to be in accordance with paragraph [0048], which describes the stopper part in relation to the ring member.

    PNG
    media_image1.png
    404
    699
    media_image1.png
    Greyscale


Examiner Illustration A

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11, the claim limitation “the ring member has a stopper part” does not accurately represent the relationship between these parts as described in the specifications nor shown the drawings, and as such renders the claim indefinite.  In the interest of compact prosecution, the Examiner will interpret claim 11 in accordance with the drawings and the specification – “a stopper part is located in front of the ring member and disposed in front of the spring member, and the spring member is disposed between the carrier member and the stopper part in the front-rear direction”.

   Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8-9, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikuta, (US 2012/0160535).
                                             
Regarding claim 1, Ikuta discloses: A work tool (Fig. 1, screwdriver 101) configured to rotationally drive a tool accessory, the work tool comprising: 

a housing (Fig. 1, body 103); 

a spindle (Fig. 1, spindle 117) supported by the housing so as to be movable along a specified driving axis and rotatable around the driving axis ([0038] “As shown in FIG. 3, the spindle 117 is mounted to the gear housing 107 via a bearing 121 such that it can move in its longitudinal direction with respect to the gear housing 107 and can rotate around its axis.”), the driving axis  extending in a front-rear direction of the work tool (see Examiner Illustration 1), the spindle having a front end portion configured such that the tool accessory is removably attached thereto ([0038], “the spindle 117 detachably holds the driver bit 119.”); 

    PNG
    media_image2.png
    278
    786
    media_image2.png
    Greyscale

Examiner Illustration 1
a motor (Fig. 1, motor 111) housed in the housing; and 

a power-transmitting mechanism (Figs. 1-5, the power transmitting mechanism 131) housed in the housing and including a sun member ([0040] “The fixed hub 133 corresponds to a sun member”), a ring member ([0040], “The driving gear 135 corresponds to an outer ring member”), a carrier member ([0040], “The roller holding member 139 corresponds to a carrier of the planetary gear speed reducing mechanism”) and a planetary roller (Figs. 2-5, columnar rollers 137), the sun member, the ring member and the carrier member being arranged coaxially with the driving axis ([0042], “The fixed hub 133, the driving gear 135, the roller holding member 139 and the spindle 117 are coaxially disposed.”), the planetary roller being rotatably retained by the carrier member ([0040], “The roller holding member 139 corresponds to a carrier of the planetary gear speed reducing mechanism, and holds the rollers 137 such that the rollers can rotate.”), wherein: 

the sun member ([0040] “The fixed hub 133 corresponds to a sun member”) and the ring member ([0040], “The driving gear 135 corresponds to an outer ring member”) have a first tapered surface and a second tapered surface respectively ([0045], the tapered surface 146 of the fixed hub 133 and the tapered surface 147 of the driving gear 135, the first tapered surface and the second tapered surface being inclined relative to the driving axis ([0044], “The outer circumferential surface of the fixed hub 133 and the inner circumferential surface of the barrel part 135a of the driving gear 135 are formed as tapered surfaces (conical surfaces) 146, 147 which are inclined at a predetermined angle with respect to the longitudinal direction (the rotation axis) of the driving gear 135 and extend parallel to each other.”), 

one of the sun member and the ring member is configured to move together with the spindle in the front-rear direction relative to the other of the sun member and the ring member ([0042], “the driving gear 135 is held between the bearings 134 and 143 from the front and the rear in the axial direction and supported such that it can rotate with respect to the spindle 117 and move together with the spindle 117 in the longitudinal direction.”), 

the planetary roller is at least partially disposed between the first tapered surface (146) and the second tapered surface (147) in a radial direction to the driving axis ([0039], “plurality of columnar rollers 137 disposed between the fixed hub 133 and the driving gear 135, and a roller holding member 139 for holding the rollers 137.”), and 

the power-transmitting mechanism (Figs. 1-5, the power transmitting mechanism 131) is configured to:

 transmit power of the motor to the spindle when the sun member and the ring member relatively move toward each other in response to rearward movement of the spindle and the planetary roller gets into frictional contact with the sun member and the ring member (paragraph [0045] specifically describes this limitation – “Therefore, when the rollers 137 are moved rearward together with the roller holding member 139 and the driving gear 135 against a biasing force of a compression coil spring 149 which is described below, by pressing the driver bit 119 against the workpiece, the distance between the tapered surface 146 of the fixed hub 133 and the tapered surface 147 of the driving gear 135 is decreased, so that the rollers 137 are pressed against the tapered surfaces 146, 147. Specifically, the rollers 137 serve as a wedge between the tapered surface 146 of the fixed hub 133 and the tapered surface 147 of the driving gear 135 which are moved relative to each other in the longitudinal direction of the spindle 117. Thus, frictional force is caused on contact surfaces between the tapered surfaces 146, 147 and the rollers 137, and the rollers 137 revolve around the axis of the fixed hub 133 whiling rotating. Thus, the roller holding member 139 holding the rollers 137 and the spindle 117 are caused to rotate. Specifically, the torque of the driving gear 135 is transmitted to the roller holding member 139 via the rollers 137, and then the roller holding member 139 and the spindle 117 are caused to rotate at reduced speed in the same direction as the direction of rotation of the driving gear 135.”), and 
interrupt transmission of the power when the sun member and the ring member relatively move away from each other in response to forward movement of the spindle and the planetary roller gets into non-frictional-contact with the sun member and the ring member ([0046], “Specifically, when the driver bit 119 is not pressed against the workpiece, the torque of the driving gear 135 is not transmitted to the roller holding member 139. In this power transmission interrupted state, even if the driving motor 111 is driven and the driving gear 135 is rotationally driven, the torque of the driving gear 135 is not transmitted to the roller holding member 139, or specifically, the driving gear 135 idles. Further, when the roller holding member 139 is moved to the forward (non-pressed) position by the compression coil spring 149, the flange 117c of the spindle 117 comes in contact with a stopper 107a formed on an inner wall surface of the gear housing 107, so that the roller holding member 139 is held in the forward (non-pressed) position.”), and 

the work tool further comprises a restricting member (Figs. 2-5, compression coil spring 149 – the Examiner would note that the term “restricting member” in the current application is defined by a biasing spring, 49.  As such, the coil spring 149 of the current application performs the same function in the same manner and thereby meets the limitations of the claim) configured to restrict the planetary roller from moving in the front-rear direction relative to the housing ( “[0046] A biasing member in the form of the compression coil spring 149 which serves to release frictional contact is disposed between the roller holding member 139 and the bearing 141 for receiving the rear end of the spindle 117, and the roller holding member 139, the driving gear 135 and the spindle 117 are constantly biased forward by the compression coil spring 149. Therefore, when the driver bit 119 is not pressed against the workpiece, the roller holding member 139, the driving gear 135 and the spindle 117 are placed in a forward position and the distance between the tapered surface 146 of the fixed hub 133 and the tapered surface 147 of the driving gear 135 is increased. In this state, the rollers 137 held by the roller holding member 139 are no longer pressed against the tapered surface 146 of the fixed hub 133 or the tapered surface 147 of the driving gear 135, so that frictional force is not caused.”, further described in [0049], “when the rollers 137 are separated from the tapered surfaces 146, 147 (the rollers 137 are not pressed against the tapered surfaces 146, 147) by the biasing force of the compression coil spring 149,”).

Regarding claim 2, Ikuta further discloses: the carrier member ([0040], “The roller holding member 139”) is held by the spindle (Fig. 1, spindle 117) to be movable in the front-rear direction relative to the spindle ([0045], “the rollers 137 serve as a wedge between the tapered surface 146 of the fixed hub 133 and the tapered surface 147 of the driving gear 135 which are moved relative to each other in the longitudinal direction of the spindle 117.”).

Regarding claim 3, Ikuta further discloses: the carrier member ([0040], “The roller holding member 139”) is held to be non-rotatable around the driving axis relative to the spindle and configured to rotate together with the spindle by the power transmitted via the planetary roller ([0040], “the roller holding member 139 is fixed to the spindle 117 and rotates together with the spindle 117”).

Regarding claim 4, Ikuta further discloses: the restricting member (Figs. 2-5, compression coil spring 149) is configured to restrict the carrier member ([0040], “The roller holding member 139”) from moving in the front-rear direction relative to the housing (“[0046] A biasing member in the form of the compression coil spring 149 which serves to release frictional contact is disposed between the roller holding member 139 and the bearing 141 for receiving the rear end of the spindle 117, and the roller holding member 139, the driving gear 135 and the spindle 117 are constantly biased forward by the compression coil spring 149. Therefore, when the driver bit 119 is not pressed against the workpiece, the roller holding member 139, the driving gear 135 and the spindle 117 are placed in a forward position and the distance between the tapered surface 146 of the fixed hub 133 and the tapered surface 147 of the driving gear 135 is increased. In this state, the rollers 137 held by the roller holding member 139 are no longer pressed against the tapered surface 146 of the fixed hub 133 or the tapered surface 147 of the driving gear 135, so that frictional force is not caused.”).

Regarding claim 8, Ikuta further discloses: the ring member ([0040], “The driving gear 135 corresponds to an outer ring member”) has at least one communication hole ([0041],” Further, a circular through hole is formed in the center of a bottom wall of the driving gear 135.”) that provides communication between an inside and an outside of the ring member.

Regarding claim 9, Ikuta further discloses: the communication hole ([0041],” Further, a circular through hole is formed in the center of a bottom wall of the driving gear 135.”) is formed in a region of the ring member that is different from a region corresponding to the second tapered surface.

Regarding claim 13, Ikuta further discloses: the ring member  ([0040], “The driving gear 135 corresponds to an outer ring member”) has a cylindrical peripheral wall part centered around the driving axis (Figs. 6 and 7 clearly show the cylindrical outer wall, item 135 centered around item 117b, which is the shank of the spindle 117, which is centered on the driving axis as seen in Figs. 2-7), and the communication hole is a through hole extending through the peripheral wall part  ([0041],” Further, a circular through hole is formed in the center of a bottom wall of the driving gear 135.”).

Regarding claim 14, Ikuta further discloses: an inner peripheral surface of the ring member  ([0040], “The driving gear 135 corresponds to an outer ring member”) includes the second tapered surface ([0045], “ tapered surface 147 of the driving gear 135") and a cylindrical surface extending along the driving axis  ([0040], “The driving gear 135 corresponds to an outer ring member”), and the communication hole is provided in a region of the ring member which corresponds to the cylindrical surface ([0041],” Further, a circular through hole is formed in the center of a bottom wall of the driving gear 135.”).

Regarding claim 15, Ikuta further discloses: the restricting member (Figs. 2-5, compression coil spring 149) is configured to restrict the carrier member ([0040], “The roller holding member 139 corresponds to a carrier of the planetary gear speed reducing mechanism”) from moving in the front-rear direction relative to the housing ( “[0046] A biasing member in the form of the compression coil spring 149 which serves to release frictional contact is disposed between the roller holding member 139 and the bearing 141 for receiving the rear end of the spindle 117, and the roller holding member 139, the driving gear 135 and the spindle 117 are constantly biased forward by the compression coil spring 149. Therefore, when the driver bit 119 is not pressed against the workpiece, the roller holding member 139, the driving gear 135 and the spindle 117 are placed in a forward position and the distance between the tapered surface 146 of the fixed hub 133 and the tapered surface 147 of the driving gear 135 is increased. In this state, the rollers 137 held by the roller holding member 139 are no longer pressed against the tapered surface 146 of the fixed hub 133 or the tapered surface 147 of the driving gear 135, so that frictional force is not caused.”, further described in [0049], “when the rollers 137 are separated from the tapered surfaces 146, 147 (the rollers 137 are not pressed against the tapered surfaces 146, 147) by the biasing force of the compression coil spring 149,”)..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 10-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta, (US 2012/0160535) in view Ikuta, (US 10,046,452).  Henceforth, these two Ikuta’s shall be referenced as Ikuta ‘535 and Ikuta ‘452.

Regarding claim 5, Ikuta further discloses: the restricting member (Figs. 2-5, compression coil spring 149) includes a spring member (item 149 is named a coil spring) which biases the spindle (Fig. 1, spindle 117) and the carrier member ([0040], “The roller holding member 139 corresponds to a carrier of the planetary gear speed reducing mechanism”) 

Ikuta ‘535 does not explicitly disclose: a spring member which biases the spindle and the carrier member respectively forward and rearward to move away from each other, and the spindle is normally held in a foremost position by biasing force of the spring member.

Ikuta ‘452 teaches - a spring member  (Fig. 2, coil spring 155) which biases the spindle (Fig. 15, spindle 160) and the carrier member (Fig. 2, lock sleeve 145) respectively forward and rearward to move away from each other, and the spindle is normally held in a foremost position by biasing force of the spring member (Col. 9, line 64 – Col. 10, line 19 describes the use and function of the spring 155 in detail).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the carrier member and the ring member in relation to the spindle, thereby combining prior art references to achieve a predictable and desirable result.   The alteration of the parts arrangement is in effect a simple substitution, as both of the devices utilize a similar premise of how the device is constructed.  The difference between the two Ikuta’s pertains to the location of the biasing spring in relation to the ring and carrier member.  Ikuta ‘535 has the ring and carrier member abutting each other with a bearing between, with both biased by the spring together, whereas Ikuta ‘452 places the spring between these members.  The benefit of this arrangement is detailed in Ikuta ‘452, Column 12, line 57 – Column 13, line 9; in summary, this section details the means and reason by which the rollers 140 of the driving gear 125 are held separate from the lock sleeve 145.  The purpose of this separation is stated as, Column 13, line 7 - “so that the rotation of the driving gear 125 is not transmitted to the retainer 130. This state is also referred to as an idling state.”

Regarding claim 6, Ikuta ‘535 further discloses: the ring member ([0040], “The driving gear 135 corresponds to an outer ring member”) is supported by the spindle (Fig. 1, spindle 117) so as to be movable in the front-rear direction together with the spindle and rotatable around the driving axis ([0040], “the driving gear 135 is mounted to a rear portion of the spindle 117 via a bearing (radial ball bearing) 134 such that it is allowed to rotate with respect to the spindle 117 and prevented from moving in the longitudinal direction with respect to the spindle.”), and 

Ikuta ‘535 does not specifically disclose:  the spring member is disposed between the carrier member and the ring member in the front-rear direction, and the work tool further comprises a receiving member that receives one end of the spring member on the ring member side while the spring member is isolated from rotation of the ring member.

Ikuta ‘452 teaches: the spring member (Fig. 2, coil spring 155) is disposed between the carrier member (Fig. 2, lock sleeve 145) and the ring member (Fig. 2, retainer 130) in the front-rear direction, and the work tool further comprises a receiving member (Fig. 2, spring receiver 150) that receives one end of the spring member on the ring member side while the spring member is isolated from rotation of the ring member (Col. 8, line 49, “the spring receiver 150 is connected to the spindle 160 so as to rotate together with the spindle 160” – being rotation locked to the spindle, the spring member is isolated from the rotation of the ring member.).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the carrier member and the ring member in relation to the spindle, thereby combining prior art references to achieve a predictable and desirable result.   The alteration of the parts arrangement is in effect a simple substitution, as both of the devices utilize a similar premise of how the device is constructed.  The difference between the two Ikuta’s pertains to the location of the biasing spring in relation to the ring and carrier member.  Ikuta ‘535 has the ring and carrier member abutting each other with a bearing between, with both biased by the spring together, whereas Ikuta ‘452 places the spring between these members.  The benefit of this arrangement is detailed in Ikuta ‘452, Column 12, line 57 – Column 13, line 9; in summary, this section details the means and reason by which the rollers 140 of the driving gear 125 are held separate from the lock sleeve 145.  The purpose of this separation is stated as, Column 13, line 7 - “so that the rotation of the driving gear 125 is not transmitted to the retainer 130. This state is also referred to as an idling state.”

Regarding claim 7, the modified Ikuta ‘535 further discloses: the ring member (Fig. 2, retainer 130) is configured to be rotated by the power of the motor (Column 12, line 27, “The driving gear 125 is rotationally driven by rotation of the output shaft 111 of the motor 110.” – as the ring member rotates, and as the motor is the sole source of power, this limitation must be met), and the spring member (Fig. 2, coil spring 155) is configured to bias the ring member and the carrier member to move away from each other in the front-rear direction (Col. 10, line 5, “the coil spring 155 biases the lock sleeve 145 and the spindle 160 forward. The lock sleeve 145 biased forward biases the spindle 160 and gets into contact with the stopper 170 so that the lock sleeve 145 is prevented from moving further forward. Further, the coil spring 155 biases the spring receiver 150, the ball 153, the retainer 130 and the driving gear 125 rearward.”).

Regarding claim 10, the modified Ikuta ‘535 further discloses: the ring member (Fig. 2, driving gear 135) has a cylindrical peripheral wall ([0041], “a barrel part 135a which forms a circumferential wall of the driving gear 135”) surrounding the spindle  in a circumferential direction around the driving axis (Figs. 6 and 7 clearly show the ring member 135 surrounding the spindle, 117b (it should be noted that portion 117b is the shank of the spindle 117)), the cylindrical peripheral wall having an inner peripheral surface including the second tapered surface ([0044], “the inner circumferential surface of the barrel part 135a of the driving gear 135 are formed as tapered surfaces (conical surfaces) 146, 147”), the carrier member ([0040], “The roller holding member 139”) is at least partially disposed within an internal space of the ring member  (Fig. 2, driving gear 135) defined by the spindle and the inner peripheral surface (this limitation can be seen in figures 6 and 7, which show the interactions between the spindle, the ring member, and the carrier member, thus meeting the claim limitation), and the spring member  (Figs. 2-5, compression coil spring 149) is disposed within the internal space in front of the carrier member (Fig. 2, roller holding member 139)(as can be seen in Fig. 2, the spring is held within the confined space of the carrier member 139, and at least a portion of the spring 149 is in front of the rear most portion of the carrier member 139).

Regarding claim 11, Ikuta further discloses:  (Examiner’s note – please see 112B rejection above – in the interest of compact prosecution, the Examiner is interpreting this limitation as follows, with the altered language in bold, underlined, and in italics) a stopper part  (Figs. 2-5, stopper 107A) is located in front of the ring member  (Figs. 2-5, driving gear 135) and disposed in front of the spring member (Figs. 2-5, compression coil spring 149), and 

Ikuta ‘535 does not explicitly disclose: “the spring member is disposed between the carrier member and the stopper part in the front-rear direction”.

Ikuta ‘452 teaches - the spring member (Fig. 2, coil spring 155) is disposed between the carrier member (Fig. 2, lock sleeve 145) and the stopper part (Figs. 4, 13-14, stopper 170) in the front-rear direction.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the carrier member and the ring member in relation to the spindle, thereby combining prior art references to achieve a predictable and desirable result.   The alteration of the parts arrangement is in effect a simple substitution, as both of the devices utilize a similar premise of how the device is constructed.  The difference between the two Ikuta’s pertains to the location of the biasing spring in relation to the ring and carrier member.  Ikuta ‘535 has the ring and carrier member abutting each other with a bearing between, with both biased by the spring together, whereas Ikuta ‘452 places the spring between these members.  The benefit of this arrangement is detailed in Ikuta ‘452, Column 12, line 57 – Column 13, line 9; in summary, this section details the means and reason by which the rollers 140 of the driving gear 125 are held separate from the lock sleeve 145.  The purpose of this separation is stated as, Column 13, line 7 - “so that the rotation of the driving gear 125 is not transmitted to the retainer 130. This state is also referred to as an idling state.”

Regarding claim 12, Ikuta further discloses:  the stopper part (Figs. 4, 13-15, stopper 170) is a bearing having an inner ring (Fig. 15, leaf spring 177) rotatably supported by the spindle (Fig. 15, spindle 160) and an outer ring fixed to the inner peripheral surface (Col. 15, line 65, “the ball retaining ring 171 of the stopper 170 is fixed to the front housing 104 by the O-ring 180”).

Regarding claim 16, Ikuta further discloses: the restricting member (Figs. 2-5, compression coil spring 149) includes a spring member (item 149 is named a coil spring) which biases the spindle (Fig. 1, spindle 117) and the carrier member ([0040], “The roller holding member 139 corresponds to a carrier of the planetary gear speed reducing mechanism”) 

Ikuta ‘535 does not explicitly disclose: a spring member which biases the spindle and the carrier member respectively forward and rearward to move away from each other, and the spindle is normally held in a foremost position by biasing force of the spring member.

Ikuta ‘452 teaches - a spring member (Fig. 2, coil spring 155) which biases the spindle (Fig. 15, spindle 160) and the carrier member (Fig. 2, lock sleeve 145) respectively forward and rearward to move away from each other, and the spindle is normally held in a foremost position by biasing force of the spring member (Col. 9, line 64 – Col. 10, line 19 describes the use and function of the spring 155 in detail).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the carrier member and the ring member in relation to the spindle, thereby combining prior art references to achieve a predictable and desirable result.   The alteration of the parts arrangement is in effect a simple substitution, as both of the devices utilize a similar premise of how the device is constructed.  The difference between the two Ikuta’s pertains to the location of the biasing spring in relation to the ring and carrier member.  Ikuta ‘535 has the ring and carrier member abutting each other with a bearing between, with both biased by the spring together, whereas Ikuta ‘452 places the spring between these members.  The benefit of this arrangement is detailed in Ikuta ‘452, Column 12, line 57 – Column 13, line 9; in summary, this section details the means and reason by which the rollers 140 of the driving gear 125 are held separate from the lock sleeve 145.  The purpose of this separation is stated as, Column 13, line 7 - “so that the rotation of the driving gear 125 is not transmitted to the retainer 130. This state is also referred to as an idling state.”

Regarding claim 17, Ikuta ‘535 further discloses: the ring member ([0040], “The driving gear 135 corresponds to an outer ring member”) is supported by the spindle (Fig. 1, spindle 117) so as to be movable in the front-rear direction together with the spindle and rotatable around the driving axis ([0040], “the driving gear 135 is mounted to a rear portion of the spindle 117 via a bearing (radial ball bearing) 134 such that it is allowed to rotate with respect to the spindle 117 and prevented from moving in the longitudinal direction with respect to the spindle.”), and 

Ikuta ‘535 does not specifically disclose:  the spring member is disposed between the carrier member and the ring member in the front-rear direction, and the work tool further comprises a receiving member that receives one end of the spring member on the ring member side while the spring member is isolated from rotation of the ring member.

Ikuta ‘452 teaches: the spring member (Fig. 2, coil spring 155) is disposed between the carrier member (Fig. 2, lock sleeve 145) and the ring member (Fig. 2, retainer 130) in the front-rear direction, and the work tool further comprises a receiving member (Fig. 2, spring receiver 150) that receives one end of the spring member on the ring member side while the spring member is isolated from rotation of the ring member (Col. 8, line 49, “the spring receiver 150 is connected to the spindle 160 so as to rotate together with the spindle 160” – being rotation locked to the spindle, the spring member is isolated from the rotation of the ring member.).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the carrier member and the ring member in relation to the spindle, thereby combining prior art references to achieve a predictable and desirable result.   The alteration of the parts arrangement is in effect a simple substitution, as both of the devices utilize a similar premise of how the device is constructed.  The difference between the two Ikuta’s pertains to the location of the biasing spring in relation to the ring and carrier member.  Ikuta ‘535 has the ring and carrier member abutting each other with a bearing between, with both biased by the spring together, whereas Ikuta ‘452 places the spring between these members.  The benefit of this arrangement is detailed in Ikuta ‘452, Column 12, line 57 – Column 13, line 9; in summary, this section details the means and reason by which the rollers 140 of the driving gear 125 are held separate from the lock sleeve 145.  The purpose of this separation is stated as, Column 13, line 7 - “so that the rotation of the driving gear 125 is not transmitted to the retainer 130. This state is also referred to as an idling state.”

Regarding claim 18, the modified Ikuta ‘535 further discloses: the ring member (Fig. 2, retainer 130) is configured to be rotated by the power of the motor (Column 12, line 27, “The driving gear 125 is rotationally driven by rotation of the output shaft 111 of the motor 110.” – as the ring member rotates, and as the motor is the sole source of power, this limitation must be met), and the spring member (Fig. 2, coil spring 155) is configured to bias the ring member and the carrier member to move away from each other in the front-rear direction (Col. 10, line 5, “the coil spring 155 biases the lock sleeve 145 and the spindle 160 forward. The lock sleeve 145 biased forward biases the spindle 160 and gets into contact with the stopper 170 so that the lock sleeve 145 is prevented from moving further forward. Further, the coil spring 155 biases the spring receiver 150, the ball 153, the retainer 130 and the driving gear 125 rearward.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kimura, (US 2017/0129092) and Furosawa, (2006/0086215), both of which disclose similar types of tools with mechanisms containing similar concepts and construction as the current application.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731